Citation Nr: 0932756	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  97-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to March 
1997.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case for further development in 
August 1999, November 2005 and November 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects several unsuccessful attempts to schedule 
the Veteran for a VA psychiatric examination in conjunction 
with this claim.  He failed to appear for examinations in 
March 2003 and June 2004.  The record shows that notice of 
the June 2006 rescheduled examination was sent to the 
Veteran's previous address.  An April 2007 notice letter sent 
to the correct address informed the Veteran that the VAMC 
would be contacting him to schedule an examination.  A copy 
of the actual Baltimore VAMC's notification letter is not 
included in the record as it was not maintained by their 
computer system.  The Veteran did not appear for this 
examination and again VA received no response from him.  
Therefore the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(a), (b).

The evidence of record however, leaves unresolved medical 
questions and the Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Specifically, there is evidence of a pre-service psychiatric 
disability, which was the subject of the Veteran's Social 
Security Administration (SSA) disability compensation records 
from May 1995, prior to his military service; a July 1993 
Employee Assistance Program counselor's letter; and court 
records from April 1994 and March 1995.  These records 
indicate that the Veteran suffered from schizophrenia and 
paranoid ideation.  The Veteran, however, made no reference 
to this in his June 1995 report of medical history and 
specifically denied a history of psychiatric problems by 
selecting "no" in response to the questions of whether he 
currently had or ever had: depression or excessive worry, 
frequent trouble sleeping, and nervous trouble of any sort.  
Likewise, the Veteran's service records show some abnormal 
behavior which resulted in psychiatric testing, but 
ultimately no diagnosis.  Shortly after service, the Veteran 
sought private treatment for a psychiatric disorder, which 
was ultimately diagnosed as schizophrenia, and those records 
are associated with the claims file.  The record does not 
contain an opinion as to whether the post-service psychiatric 
treatment evinces a permanent increase in disability, or 
indeed any increase in psychiatric disability, for which the 
presumption of aggravation will attach.  See 38 C.F.R. § 
3.306(b)(2); Maxson v. West, 12 Vet. App. 453 (1998).  
Therefore a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC is asked to forward the 
claims folder to an examiner with 
appropriate expertise, for the purpose 
of obtaining an opinion (based on the 
medical evidence both prior to, during, 
and immediately following the Veteran's 
military service from February 1996 to 
March 1997), to determine the nature 
and etiology of any presently existing 
psychiatric disorder.

Based on a review of the Veteran's 
claims folder, his pertinent medical 
history, and with consideration of 
sound medical principles, the reviewing 
examiner is asked to address the 
following questions:

a.  Does the Veteran have a psychiatric 
disorder, to include schizophrenia?  If 
so, please specify the diagnosis or 
diagnoses.

b.  If the Veteran is found to have a 
psychiatric disorder, to include 
schizophrenia, is it at least as likely 
as not (a 50 percent probability or 
greater) that such disorder originated 
during service; or, was it otherwise 
caused by any incident that occurred 
during service?

c.  Did the Veteran develop a 
psychiatric disorder, to include 
schizophrenia, prior to entering 
service?  If so, state, if possible, 
the approximate date of onset of such 
disorder.

d.  If the Veteran is found to have a 
psychiatric disorder, to include 
schizophrenia, that existed prior to 
his entering service, did such disorder 
increase in disability during service?  
In answering this question, the 
reviewing examiner is asked to specify 
whether there was a permanent worsening 
of the underlying pathology of the 
preexisting disorder; and if so, was 
such a worsening of the underlying 
pathology due the natural progress of 
the disorder?

The reviewing examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

2.	Thereafter, the RO should readjudicate 
the Veteran's claim for service 
connection for psychiatric disorder, to 
include schizophrenia, in light of the 
additional evidence obtained.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond before 
the claims file is returned to the 
Board..

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

